Citation Nr: 0815033	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for benign schwannoma on 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  During the pendency of the appeal, the veteran's 
claims file was transferred to the Atlanta, Georgia RO.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, and is 
presumed to have been exposed to an herbicide agent, to 
include Agent Orange.  

2.  In February 2000, the veteran underwent a L1-L2 
laminectomy and resection of a benign schwannoma.  

3.  Residuals of a benign schwannoma are not likely related 
to herbicide exposure during service in Vietnam.  

4.  Affording the veteran the benefit of the doubt, benign 
schwannoma had its  onset during active duty service.  


CONCLUSION OF LAW

Benign schwannoma was incurred during active duty service.  
38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5103(A), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  

In this case, by letter of July 2003, the RO advised the 
appellant of the criteria for claims for service connection 
and provided an opportunity to submit any evidence pertinent 
to the claim.  The appellant submitted relevant private 
medical treatment records, and during the course of the 
appeal, the Board forwarded his claims file for review for an 
expert medical opinion by a VA Veterans Health Administration 
physician.  However, in view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

II.  Analysis

The veteran alleges that residuals of benign schwannoma were 
incurred as a result of exposure to herbicides during service 
in the Republic of Vietnam.  He does not allege treatment for 
a benign tumor during service.  Rather, the record reveals, 
that in February 2000, some thirteen years following 
discharge from service, he underwent a surgical resection of 
a benign schwannoma at L1-L2.  At the time of the surgery, he 
reported a four-year history of increasing low back and left 
lower extremity pain.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disorder may also 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In this matter, the veteran served in the Republic of Vietnam 
during the Vietnam era, and is presumed to have been exposed 
during such service to an herbicide agent.  38 U.S.C.A. 
§ 1116.  There is no affirmative evidence to the contrary.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue. See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) 3.309(e).  

The list of associated diseases includes soft tissue sarcomas 
and malignant schwannomas, but does not include benign 
schwannomas.  38 C.F.R. § 3.309(e).  

Thus, there is no presumption under law available to the 
veteran to aid in linking his residuals of a benign 
schwannoma to his active duty service in Vietnam.  While the 
veteran is not precluded from otherwise showing that the 
residuals of a benign schwannoma are related to herbicide 
agents, here, that theory of entitlement is not supported by 
the competent medical evidence of record.  In this respect, 
in January 29, 2008, after reviewing the veteran's claims 
file and the lists of diseases associated with exposure to 
herbicide agents, the Chief of the Neurology Section at the 
Atlanta VA Medical Center opined that it was not possible to 
relate the disease to herbicide exposure in the absence of 
toxicological or epidemiological data demonstrating such a 
relationship.  

Thus, the weight of the evidence is against a finding linking 
residuals of benign schwannoma to presumed exposure to 
herbicides agents.  Notwithstanding the foregoing, the 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, there is competent medical evidence to support the 
claim that the benign schwannoma had its onset during active 
duty service.  The same examiner who reviewed the veteran's 
claims file in January 2008 noted that the tumor measured 2 
centimeters in length when removed in January 2000.  Based 
upon the growth rate for that type of tumor, he opined that 
the tumor had an approximate length of 8 millimeters at the 
time the veteran was discharged from service.  Accordingly, 
the physician opined that the benign schwannoma more likely 
than not had its onset during a period of active duty 
service.  

The Board notes that there is no contrary evidence or medical 
opinion of record.  In view of the above-referenced medical 
evidence, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a grant of service 
connection for residuals of a benign schwannoma have been 
met.  


ORDER

Service connection for residuals of a benign schwannoma is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


